UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                             )
MIR NEMATULLAH SADAT,                        )
                                             )
                                             )
              Plaintiff,                     )
                                             )
      v.                                     )       Civil Action No. 16-cv-2146 (TSC)
                                             )
                                             )
STUART ALLAN & ASSOCIATES                    )
Now Known As                                 )
STUART-LIPPMAN & ASSOCIATES,                 )
INC.,                                        )
                                             )
              Defendant.                     )
                                             )

                                 MEMORANDUM OPINION

       This matter was removed to this court from the District of Columbia Superior Court by

the Defendant. “Federal courts are courts of limited jurisdiction,” and the law presumes “that a

cause lies outside this limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.
375, 377 (1994). The removing defendant bears the burden of establishing federal jurisdiction.

Kormendi/ Gardner Partners v. Surplus Acquisition Venture, LLC, 606 F. Supp. 2d 114, 120

(D.D.C. 2009) (citing McNutt v. Gen. Motors Acceptance Corp. of Ind., 298 U.S. 178, 189

(1936)).

       A plaintiff is normally the master of her complaint and may select her own court, even if

it means foregoing remedies that might be available elsewhere. See Caterpillar, Inc. v. Williams,

482 U.S. 386, 392 (1987). However, “federal jurisdiction exists only when a federal question is

presented on the face of the plaintiff’s properly pleaded complaint.” Id. “Federal jurisdiction


                                           Page 1 of 3
cannot be predicated on an actual or anticipated defense,” nor can federal jurisdiction “rest upon

an actual or anticipated counterclaim.” Vaden v. Discover Bank, 556 U.S. 49, 60 (2009).

       It is well established that “the removal statute should be construed narrowly and against

removal.” Illinois v. Kerr-McGee Chem. Corp., 677 F.2d 571, 576 (7th Cir. 1982) (citing

Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108 (1941); Arkansas v. Kan. & Tex. Coal

Co., 183 U.S. 185, 188 (1901)). Consequently, “[i]f a defect in removal procedures . . . becomes

apparent at any point prior to final judgment, the removal court must remand the case to the state

court.” Julien v. CCA of Tenn., Inc., 268 F. Supp. 2d 19, 21 (D.D.C. 2003) (citing 28 U.S.C. §

1447(c)); see also Dixon v. Coburg Dairy, Inc., 369 F.3d 811, 815–16 (4th Cir. 2004) (en banc)

(noting “if federal jurisdiction is doubtful, a remand to state court is necessary”) (citation and

internal quotation marks omitted)).

       In its notice of removal, Defendant asserts that Plaintiff’s complaint alleges that

Defendant violated the Fair Credit Reporting Act, 15 U.S.C. § 1681, and therefore this court has

federal question jurisdiction. (Notice of Removal ¶¶ 3, 5)(citing 28 U.S.C. §§ 1331, 1441,

1446). However, while Plaintiff used the phrase “federal debt collection laws” in a letter sent to

Defendants before filing the lawsuit in Superior Court, the complaint indicates that Plaintiff is

seeking damages “for violations of the DC equivalent of the federal Fair Credit Reporting Act.”

(Notice of Removal at Ex. A, ECF pp. 22, 4) (emphasis added). Therefore, the record does not

support Defendant’s assertion that Plaintiff’s complaint contains federal claims, and

consequently, this court does not have federal question jurisdiction over this action. See 28

U.S.C. § 1331 (“The district courts shall have original jurisdiction of all civil actions arising

under the Constitution, laws, or treaties of the United States.”).


                                             Page 2 of 3
        Likewise, the complaint does not support diversity jurisdiction: Plaintiff seeks only

$2,000 in damages, well below the federal court jurisdictional limit. See 28 U.S.C. § 1332 (“The

district courts shall have original jurisdiction of all civil actions [between citizens of different

states] where the matter in controversy exceeds the sum or value of $75,000 . . . .”).

        Because this court lacks subject matter jurisdiction, by separate order, this action will be

REMANDED to the District of Columbia Superior Court. See 28 U.S.C. § 1447(c) (“If at any

time before final judgment it appears that the district court lacks subject matter jurisdiction, the

case shall be remanded.”).

        The Clerk of the Court shall mail a copy of this order to:

                        MIR NEMATULLAH SADAT
                        1901 Connecticut Ave. NW
                        #223
                        Washington, DC 20009




Date: October 31, 2016

                                                Tanya S. Chutkan
                                                TANYA S. CHUTKAN
                                                United States District Judge          
                                                 




                                              Page 3 of 3